Cite as 2015 Ark. App. 193

                 ARKANSAS COURT OF APPEALS
                                       DIVISION II
                                      No. CR-14-759

ADAM F. DOTY                                      Opinion Delivered March 18, 2015
                               APPELLANT
                                                  APPEAL FROM THE WHITE
V.                                                COUNTY CIRCUIT COURT
                                                  [NO. CR-2013-419]

STATE OF ARKANSAS                                 HONORABLE ROBERT EDWARDS,
                                  APPELLEE        JUDGE

                                                  AFFIRMED



                               RITA W. GRUBER, Judge

       Adam F. Doty appeals his conviction on one charge of first-degree battery in a bench

trial before the Circuit Court of White County. Doty does not dispute that he hit Justin

Yandell in the back of the head with a shotgun and then shot him in the knee with a 9mm

pistol on Labor Day afternoon, September 1, 2013. His sole point on appeal is that the State

failed to negate his claim of justification. We agree with the State that this issue is not

preserved for appellate review.

       The State presented the testimony of Yandell, Yandell’s brother and father, and the

primary investigating officer;1 played a series of 911 calls about the shooting; and rested its

case. Doty moved for a “directed verdict,” making the following argument:


       1
        This testimony indicated that Yandell and his brother went to their fence line to
investigate the sound of gunfire and pellets hitting their barn—Yandell first grabbing a pistol
and tucking it in the waistband of his shorts—and encountered Doty and his family members,
who had various guns and said they were dove hunting.
                                 Cite as 2015 Ark. App. 193

       [T]he State failed to prove to prove a prima facie case, Judge, the charge of battery in
       the second [sic] degree. There’s only one element of the offense, . . . and that requires
       unlawfully causing physical injury by use of a firearm. We—we contend, Judge, that
       the unlawful portion of this statute, the element of unlawfulness is offset by the
       Defendant defending himself with a reasonable belief that the victim was about to use
       physical force and unlawful physical force on him or his father and that gave us
       justification for the use of the physical force in the events.

The State responded that it had met its burden of proof on every element of the charge of

battery in the first degree. The circuit court ruled, “The motion for directed verdict or

dismissal will be denied. The court believes the State has met the burden of proof required

at this point in the proceeding with respect to all elements of the charge . . . .”

       The trial proceeded to the case for the defense, which consisted of testimony by Doty’s

father and brother-in-law and Doty about events that led to the shooting. The State informed

the court that it had no rebuttal testimony. The court recalled Doty’s brother-in-law to the

stand; after his testimony, the court asked for final arguments. The State argued that this was

not a case of self defense, and Doty argued that the case was about justification.

       A motion to dismiss at a bench trial, like a motion for directed verdict at a jury trial,

is considered a challenge to the sufficiency of the evidence. Vance v. State, 2011 Ark. App.
413. Arkansas Rule of Criminal Procedure 33.1 (2014) provides as follows:

       (b) In a nonjury trial, if a motion for dismissal is to be made, it shall be made at the
       close of all of the evidence. The motion for dismissal shall state the specific grounds
       therefor. If the defendant moved for dismissal at the conclusion of the prosecution’s
       evidence, then the motion must be renewed at the close of all of the evidence.

       (c) The failure of a defendant to challenge the sufficiency of the evidence at the times
       and in the manner required in subsections (a) and (b) above will constitute a waiver
       of any question pertaining to the sufficiency of the evidence to support the verdict or
       judgment. A motion for directed verdict or for dismissal based on insufficiency of the
       evidence must specify the respect in which the evidence is deficient. A motion merely

                                               2
                                   Cite as 2015 Ark. App. 193

       stating that the evidence is insufficient does not preserve for appeal issues relating to
       a specific deficiency such as insufficient proof on the elements of the offense. A
       renewal at the close of all of the evidence of a previous motion for directed verdict or
       for dismissal preserves the issue of insufficient evidence for appeal. If for any reason a
       motion or a renewed motion at the close of all of the evidence for directed verdict or
       for dismissal is not ruled upon, it is deemed denied for purposes of obtaining appellate
       review on the question of the sufficiency of the evidence.

       Doty does not deny that he failed to renew his motion for directed verdict in a separate

motion at the close of all the evidence. He asserts that it would be form over substance to

rule that a request for dismissal in closing argument at a bench trial is not “one and the same”

as a motion for a directed verdict. We have recently ruled, however, that a dismissal

argument made in a closing argument does not preserve the issue of sufficiency, even in a

bench trial. Hendrix v. State, 2014 Ark. App. 696, 450 S.W.3d 692.

       Rule 33.1 is to be strictly construed. Hendrix, 2014 Ark. App. 696, at 4, 450 S.W.3d

at 694 (citing Etoch v. State, 343 Ark. 361, 365, 37 S.W.3d 186, 189 (2001)); see also McClina

v. State, 354 Ark. 384, 123 S.W.3d 883 (2003) (refusing to consider the appellant’s closing

argument as a dismissal motion in a bench trial where no motion for dismissal was made).

Here, at the conclusion of the evidence, Doty failed to renew his dismissal motion challenging

the sufficiency of the State’s evidence to negate his defense of justification, and his justification

argument made in his closing argument cannot preserve his challenge to the sufficiency of the

evidence.

       Affirmed.

       WHITEAKER and BROWN, JJ., agree.

       D. Paul Petty, for appellant.

       Dustin McDaniel, Att’y Gen., by: Valerie Glover Fortner, Ass’t Att’y Gen., for appellee.
                                             3